     Case 1:19-cv-00498 Document 38 Filed 07/02/20 Page 1 of 2 PageID #: 140




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION

TERESA WORRELL,

               Plaintiff,
v.                                                   CIVIL ACTION NO. 1:19-CV-00498
                                                     JUDGE: David A. Faber
DELTA EXPRESS SERVICES, INC.,
a North Carolina Corp., and its Employee,
Agent, Representative, and Driver,
RODERICK B. BILLINGSLEA,

               Defendants.

       Agreed Order Dismissing Plaintiff’s Claims with Prejudice
               On this day came Plaintiff, Teresa Worrell, by counsel, and Defendants, Delta
Express Services, Inc. and Roderick B. Billingslea (collectively the “Parties”), by counsel, and
respectfully inform this Court that all issues and disputes in the above-styled civil action have
been compromised and settled. Pursuant to Rule 41 of the Federal Rules of Civil Procedure, the
Parties jointly move this Honorable Court to dismiss, with prejudice, all of Plaintiff’s claims
asserted in this civil action. The Parties represent that each shall pay their own fees, costs and
expenses incurred in presenting their claims and/or defenses.

               The Court, being advised of the settlement and compromise of all claims by and
among the same, does hereby ORDER, ADJUDGE and DECREE that Plaintiff’s claims are
DISMISSED WITH PREJUDICE and stricken from the docket.

               The Clerk is directed to forward a copy of this Order to counsel of record.

               ENTERED this _____ day __________________, 2020.

                                                     ____________________________
                                                     The Honorable David A. Faber
     Case 1:19-cv-00498 Document 38 Filed 07/02/20 Page 2 of 2 PageID #: 141




Prepared and Submitted By:           Reviewed by:



/s/ Patrick C. Timony                /s/ William Flanigan
Stuart A. McMillan (WVSB #6352)      William Flanigan (WVSB 1217)
Patrick C. Timony (WVSB #11717)      THE FLANIGAN LAW FIRM
BOWLES RICE LLP                      1407 E. Main Street
600 Quarrier Street                  Princeton, West Virginia 24740
Post Office Box 1386                 Telephone: (304) 487-2338
Charleston, West Virginia 25325      Counsel for Plaintiff
(304) 347-1100
Counsel for Defendants




                                        2
11998060.1
